     Case 2:18-cv-04137-CMR Document 42-1 Filed 02/21/19 Page 1 of 20




                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                        MDL 2724
IN RE: GENERIC PHARMACEUTICALS
                                        16-md-2724
PRICING ANTITRUST LITIGATION
                                        HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:               Civil Action Nos.
Ahold USA, Inc., et al. v. Actavis
                                        18-2641
Holdco U.S., Inc. et al.
                                        18-2401
1199SEIU Nat’l Benefit Fund, et         18-3299
al. v. Actavis Holdco US, Inc.          18-2533
                                        18-284
Humana Inc. v. Actavis Elizabeth,       18-4137
LLC et al.                              17-3768

West Val Pharm., et al. v. Actavis
Holdco U.S., Inc.
                                        ORAL ARGUMENT REQUESTED
The Kroger Co., et al. v. Actavis
Holdco U.S., Inc.

Marion Diagnostic Center, LLC,
et al. v. McKesson Corp., et al.

The State Attorneys General
Litigation




                     APOTEX CORP.’S INDIVIDUAL BRIEF
                   IN SUPPORT OF ITS MOTION TO DISMISS
               PLAINTIFFS’ OVERARCHING CONSPIRACY CLAIMS
          Case 2:18-cv-04137-CMR Document 42-1 Filed 02/21/19 Page 2 of 20




                                                   TABLE OF CONTENTS

INTRODUCTION .......................................................................................................................... 1

FACTS AS ALLEGED AGAINST APOTEX ............................................................................... 2

ARGUMENT .................................................................................................................................. 3

I.        PLAINTIFFS DO NOT SUFFICIENTLY ALLEGE THAT APOTEX
          PARTICIPATED IN AN “OVERARCHING” CONSPIRACY. ....................................... 3

          A.         Plaintiffs Do Not Plausibly Allege that Apotex Engaged in the Conduct
                     that Allegedly Manifested the “Overarching” Conspiracy. .................................... 5

                     1.         Plaintiffs Do Not Allege that Apotex Traded Customers Across
                                Multiple Drug Markets Via Quid Pro Quo Arrangements. ......................... 6

                     2.         Plaintiffs Do Not Allege that Apotex Supported Price Increases
                                Across Multiple Drug Markets Via Quid Pro Quo Arrangements,
                                and Plaintiffs’ Allegations Concerning Apotex Render its
                                Participation in Such Quid Pro Quo Arrangements Factually
                                Impossible. .................................................................................................. 7

                     3.         Plaintiffs Do Not Allege that Apotex Allocated Customers or
                                Rigged Bids Within Individual Drug Markets. ........................................... 8

          B.         Plaintiffs Do Not Plausibly Allege that Apotex was a Competitor or
                     Potential Competitor in any Markets Other Than the Markets for
                     Leflunomide and Pravastatin, and thus Do Not Plausibly Allege that
                     Apotex Participated in an “Overarching” Conspiracy. ......................................... 10

          C.         Plaintiffs Cannot Use Allegations of Individual, Single-Drug Conspiracies
                     as to Apotex to Bootstrap Pleading an “Overarching” Conspiracy. ..................... 11

CONCLUSION ............................................................................................................................. 14
          Case 2:18-cv-04137-CMR Document 42-1 Filed 02/21/19 Page 3 of 20




                                              TABLE OF AUTHORITIES

                                                                                                                              Page(s)
Federal Cases

Bell Atlantic Corp. v. Twombly,
    550 U.S. 544 (2007) .......................................................................................................3, 5, 8, 9

Burtch v. Milberg Factors, Inc.,
   662 F.3d 212 (3d Cir. 2011).......................................................................................................3

Finkelman v. National Football League,
   810 F.3d 187 (3d Cir. 2016).......................................................................................................5

FTC v. Endo Pharm., Inc.,
  Civ. No. 2:16-1440, 2016 WL 6124376 (E.D. Pa. Oct. 20, 2016) ..........................................12

In re Auto. Parts Antitrust Litig.,
    No. 12-md-02311, 2016 WL 8200512 (E.D. Mich. Apr. 13, 2016) ..................................12, 14

In re Cathode Ray Tube (CRT) Antitrust Litig.,
738 F. Supp. 2d 1011 (N.D. Cal. 2010) ...........................................................................................4

In re Ins. Brokerage Antitrust Litig.,
    618 F.3d 300 (3d Cir. 2010).................................................................................................4, 13

In re Optical Disk Drive Antitrust Litig.,
    No. 3:10-md-2143 RS, 2011 WL 3894376 (N.D. Cal. Aug. 3, 2011) .....................................12

In re Optical Disk Drive Antitrust Litig.,
    No. 3:10-MD-2143 RS, 2014 WL 3378336 (N.D. Cal. July 10, 2014) .................................4, 6

In re OSB Antitrust Litig.,
    No. 06-826, 2007 WL 2253419 (E.D. Pa. 2007) ...................................................................6, 7

In re Processed Egg Prods. Antitrust Litig.,
    821 F. Supp. 2d 709 (E.D. Pa. 2011) .........................................................................................4

U.S. v. Ashland-Warren, Inc.,
   537 F. Supp. 433 (M.D. Tenn. 1982) .......................................................................................10

U.S. v. Kelly,
   892 F.2d 255 (3d Cir. 1999)...................................................................................11, 12, 13, 14

U.S. v. Kemp,
   500 F.3d 257 (3d Cir. 2007).....................................................................................................13



                                                                    i
          Case 2:18-cv-04137-CMR Document 42-1 Filed 02/21/19 Page 4 of 20




Zachair, Ltd. v. Driggs,
   965 F. Supp. 741 (D. Md. 1997) ..............................................................................................10




                                                                ii
        Case 2:18-cv-04137-CMR Document 42-1 Filed 02/21/19 Page 5 of 20




                                             INTRODUCTION

        Defendant Apotex Corp. (“Apotex”) joins and incorporates by reference Defendants’

Motion to Dismiss and Memorandum of Law in Support of the Motion to Dismiss Plaintiffs’

Overarching Conspiracy Claims1 and Defendants’ Motion to Dismiss State Plaintiffs’ Federal Law

Claims for Lack of Standing and submits this brief in support of its individual motion for an order

dismissing the “overarching” conspiracy claims against Apotex in the Complaints. In addition to

the reasons set forth in Defendants’ Memorandum of Law, the “overarching” conspiracy claims

against Apotex should also be dismissed because each of the Complaints is particularly deficient

with respect to its allegations specific to Apotex.

        Apotex allegedly sold only two of the more than thirty drugs in this MDL. Although

Plaintiffs allege Apotex participated in individual conspiracies for those two drugs, Plaintiffs do

not allege Apotex-specific conduct that connects its sale of those two drugs to each other or to any

other drug in the MDL. As pleaded, Plaintiffs’ Complaints do not plausibly allege: (i) that Apotex

engaged in any of the conduct Plaintiffs allege effected the “overarching” conspiracy; or (ii) that

Apotex was a competitor or potential competitor in markets beyond the drugs it is alleged to have

manufactured, sold, or held ANDAs for – pravastatin, leflunomide, and zoledronic acid. Plaintiffs

cannot rescue their deficiently pleaded “overarching” conspiracy claims by bootstrapping them to

individual, single-drug conspiracies purportedly pleaded against Apotex. These deficiencies,




1
 Defendants’ Motion seeks dismissal of the “overarching” conspiracy claims against all Defendants in the Direct
Purchasers’ First Amended Class Action Complaint (“DPP Compl.”), the End-Payer Class Action Complaint (“EPP
Compl.”), the Indirect-Reseller Plaintiffs’ Amended Overarching Complaints (“IRP Compl.”), the Kroger Plaintiffs’
Amended Complaint (“Kroger Compl.”), Humana, Inc.’s Amended Complaint (“Humana Compl.”), Marion
Diagnostic Center LLC and Marion Healthcare LLC’s Class-Action Complaint (“Marion Compl.”), and the Plaintiff
States’ Consolidated Amended Complaint (“State AG Compl.”) (collectively, the “Complaints”). The Direct-
Purchaser Plaintiffs, End-Payer Plaintiffs, Indirect-Reseller Plaintiffs, Kroger Plaintiffs, Humana, Inc., Marion
Diagnostic Center LLC and Marion Healthcare LLC, and Plaintiff States will be referred to throughout this brief as
“Plaintiffs” unless otherwise specified.
          Case 2:18-cv-04137-CMR Document 42-1 Filed 02/21/19 Page 6 of 20




common across all Complaints, strike a fatal blow to Plaintiffs’ “overarching” conspiracy claims

against Apotex.

                             FACTS AS ALLEGED AGAINST APOTEX

          Plaintiffs’ allegations related to Apotex’s alleged participation in an overarching

conspiracy are scant and not identical from complaint to complaint. The deficient allegations

regarding Apotex’s participation in an “overarching conspiracy” can be summarized with the

following distinct categories:

      Apotex-specific Allegation(s) Regarding                                 Complaint(s)
        Alleged “Overarching Conspiracy”
    Throughout 2013 and 2014, Apotex employees                  EPP Compl., ¶¶ 141–44.
    and/or     representatives      “frequently”                State AG Compl., ¶¶ 89–94.
    communicated with counterparts at Heritage                  Kroger Compl, ¶¶ 173–76.
    and Teva.2                                                  Humana Compl., ¶¶ 199–201.
                                                                Marion Compl., ¶¶ 52–53.
    Apotex’s former Vice President of Sales and                 EPP Compl., ¶ 130.
    Marketing, Beth Hamilton, worked for another                IRP Compl., ¶ 71.
    defendant after her employment with Apotex
    ended.3

    Apotex employees and/or representatives                     DPP Compl., Exs. D, E.
    attended various trade association events and               EPP Compl., ¶¶ 153, 161, 168, 172, 176,
    meetings, or were members of various trade                   178.
    associations, during the alleged relevant time              Kroger Compl., ¶¶ 154, 157, 159.
    periods.                                                    Humana Compl., ¶¶ 176–84.

    Apotex was part of a “second group of                       Kroger Compl., ¶ 22.
    conspirators” who were separate and apart
    from the “core conspirators” and who were
    induced by the core conspirators “to participate

2
  The Complaints lack detail regarding the vast majority of these alleged communications, and the Apotex-specific
communications for which Plaintiffs do provide detail relate only to the alleged drug-specific conspiracies for
pravastatin and leflunomide, and Plaintiffs do not allege specific facts to suggest those communications included
discussion of an “overarching” conspiracy. See EPP Compl., ¶¶ 567–78; IRP Compl., ¶¶ 268–72; State AG Compl.,
¶¶ 384–87; Kroger Compl., ¶¶ 598–603, 716–41; Humana Compl., ¶¶ 555–57, 634, 639. These drug-specific
allegations do not support a plausible inference of an “overarching” conspiracy.
3
  Plaintiffs do not allege that Ms. Hamilton’s new employer and Apotex participated in the same individual, drug-
specific conspiracies, nor that they manufactured or sold the same generic drugs in this MDL. Plaintiffs also do not
provide dates of employment for Ms. Hamilton with Apotex or the other defendant and, thus, do not allege whether
Ms. Hamilton moved from Apotex to the other defendant before the alleged Apotex-specific price increases occurred.
                                                         2
       Case 2:18-cv-04137-CMR Document 42-1 Filed 02/21/19 Page 7 of 20




 as necessary to increase prices on each of the
 [drugs at issue] to fully implement and
 maintain the overarching conspiracy.”

 Apotex held an ANDA for zoledronic acid.                EPP Compl., ¶ 115.

 Apotex representatives discussed price                  IRP Compl., ¶ 268.
 increases “for a number of drugs” with
 Heritage representatives in April and/or May
 2014.

 Apotex’s alleged involvement in individual              EPP Compl., ¶ 581.
 drug conspiracies concerning pravastatin                IRP Compl., ¶ 280.
 and/or leflunomide was “part of an                      State AG Compl., ¶ 390.
 overarching conspiracy.”                                Humana Compl., ¶¶ 567, 644.



       Even if each Complaint had the benefit of including all other Complaints’ Apotex-specific

allegations, which they do not, the overarching conspiracy claims in each of the Plaintiffs’

Complaints still fail as a matter of law.

                                            ARGUMENT

I.     PLAINTIFFS DO NOT SUFFICIENTLY ALLEGE THAT                                       APOTEX
       PARTICIPATED IN AN “OVERARCHING” CONSPIRACY.

       To successfully state a claim under Section 1 of the Sherman Act, Plaintiffs must allege

facts supporting a plausible inference that defendants conspired. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 556–67 (2007); Defs.’ Mem. at II.A. To plead the existence of such an unlawful

agreement, Plaintiffs must allege either (1) direct evidence of an unlawful agreement, or (2)

circumstantial evidence of parallel behavior, pleaded in a “context that raises a suggestion of a

preceding agreement, not merely parallel conduct that could just as well be independent action.”

Burtch v. Milberg Factors, Inc., 662 F.3d 212, 226 (3d Cir. 2011) (citations omitted). Plaintiffs

alleging an “industry-wide” or “overarching” conspiracy like the one Plaintiffs purport to allege

must do so “with precision” and offer more than a series of individual agreements coupled with
                                                  3
       Case 2:18-cv-04137-CMR Document 42-1 Filed 02/21/19 Page 8 of 20




allegations that the defendants engaged in the same “pernicious industry practice.” In re Ins.

Brokerage Antitrust Litig., 618 F.3d 300, 348–51 (3d Cir. 2010); Defs.’ Mem. at II.A.

       To survive a motion to dismiss, the Complaints must “delineate[] to some sufficiently

specific degree” that Apotex “purposefully joined and participated in” the alleged overarching

conspiracy. In re Processed Egg Prods. Antitrust Litig., 821 F. Supp. 2d 709, 720 (E.D. Pa. 2011)

(Pratter, J.); Defs.’ Mem. at II.A. Because the Complaints do not “include allegations specific to

[Apotex] alleging [Apotex’s] role in the alleged [overarching] conspiracy,” and do not “make

allegations that plausibly suggest that [Apotex] participated in th[at] conspiracy,” dismissal of the

“overarching” conspiracy claims is required. In re Optical Disk Drive Antitrust Litig., No. 3:10-

MD-2143 RS, 2014 WL 3378336, at *4 (N.D. Cal. July 10, 2014) (citing In re Cathode Ray Tube

(CRT) Antitrust Litig., 738 F. Supp. 2d 1011, 1019 (N.D. Cal. 2010)).

       Plaintiffs attempt to plead Apotex’s participation in an “overarching” conspiracy through

allegations of: (a) one-time price increases in two separate drug markets (leflunomide and

pravastatin); (b) participation in various trade associations; (c) communications with other generic

drug manufacturers; (d) FDA approval to manufacture and sell only three generic drugs

(leflunomide, pravastatin, and zoledronic acid); and (e) the movement of a single former employee

to another generic drug manufacturer. Plaintiffs do so without specific facts connecting Apotex’s

alleged conduct to the specific conduct Plaintiffs allege effected the “overarching” conspiracy –

quid pro quo trading of customers across multiple drug markets, quid pro quo price increases

across multiple drug markets, market allocation, and bid rigging – or establishing that Apotex was

a competitor or potential competitor in drug markets beyond the drugs it sold, manufactured, or

had FDA approval to sell.




                                                 4
         Case 2:18-cv-04137-CMR Document 42-1 Filed 02/21/19 Page 9 of 20




         Nevertheless, Plaintiffs ask the Court to infer an “overarching” conspiracy.                         Those

allegations do not pass muster. See Finkelman v. National Football League, 810 F.3d 187, 201

(3d Cir. 2016) (explaining that plaintiffs in Twombly “looked around and saw conduct consistent

with a conspiracy, but [alleged] no facts that indicated more plausibly that a conspiracy actually

existed” (emphasis in original)). Without more, Third Circuit law compels dismissal of the

Complaints’ “overarching” conspiracy claims against Apotex.

         A.       Plaintiffs Do Not Plausibly Allege that Apotex Engaged in the Conduct that
                  Allegedly Manifested the “Overarching” Conspiracy.

         Plaintiffs’ allegations of an “overarching” conspiracy hinge upon the existence of a “fair

share” agreement among and between all defendant manufacturers. These allegations are not only

entirely generic, with non-specific references to “defendants” and generalized examples of

allegedly anticompetitive conduct, see Defs.’ Mem. at II.B.1., but they also lack plausible factual

allegations (and more often have no allegations at all) that Apotex engaged in the types of conduct

Plaintiffs allege demonstrated the “overarching” conspiracy.

         Additionally, Plaintiffs’ alleged “overarching” conspiracy is at times supported with

generalized allegations of market-share allocation or bid rigging within individual drug markets

(as contrasted with the quid pro quo arrangement across multiple drug markets). Similar to the

alleged quid pro quo arrangements, Plaintiffs do not allege specific facts that demonstrate Apotex

engaged in market allocation, bid rigging, or even customer bidding within individual drug markets

in furtherance of the alleged “overarching conspiracy.”4


4
 Certain of Plaintiffs’ complaints allege that the “fair share” agreement was discussed and facilitated as a result of
current and former employees of defendants, including Apotex specifically, working for several defendants over the
course of the alleged conspiracy. According to Plaintiffs, these employees would “reach back” to their former
employer to facilitate the “fair share” agreement between their former employer and current employer. See EPP
Compl., ¶ 130; IRP Compl., ¶ 71. Importantly, though, while these particular complaints allege that Apotex’s former
employee, Beth Hamilton, moved to another defendant these complaints do not allege that Apotex manufactured or
sold any of the same drugs as her new employer. The bare fact that Ms. Hamilton worked for another defendant drug
manufacturer, and one that did not manufacture leflunomide or pravastatin, after her employment with Apotex does
                                                          5
        Case 2:18-cv-04137-CMR Document 42-1 Filed 02/21/19 Page 10 of 20




        As detailed below, these deficiencies fail to connect Apotex to an “overarching” conspiracy

and are fatal to Plaintiffs’ “overarching” conspiracy claims against Apotex.

                 1.       Plaintiffs Do Not Allege that Apotex Traded Customers Across Multiple
                          Drug Markets Via Quid Pro Quo Arrangements.

        Plaintiffs allege that generic drug manufacturers furthered the alleged “overarching”

conspiracy through a “fair share” agreement that, in part, involved defendants actively trading

customers in one drug market in exchange for customers in a different drug market so that market

shares could be properly allocated across the generic drug industry. See, e.g., EPP Compl., ¶ 125;

IRP Compl., ¶ 70; DPP Compl., ¶ 17. However, Plaintiffs do not identify a single instance in

which Apotex “traded” a customer in one of its individual drug markets (leflunomide and

pravastatin) for a customer in another drug market in order to obtain a larger market share in either

of its individual drug markets. Instead, the Apotex-specific allegations are limited to alleged

conspiracies entirely self-contained within the individual drug markets for leflunomide and

pravastatin. Indeed, the Complaints do not even allege that Apotex manufactured or sold any

generic drugs beyond leflunomide and pravastatin.

        Because Plaintiffs do not allege that Apotex traded even a single customer in one drug

market in exchange for market share in another market, the Complaints do not plausibly allege

“[Apotex’s] role in the alleged [fair share agreement], and do not plausibly allege “that [Apotex]

participated in th[at] [agreement].” In re Optical Disk Drive Antitrust Litig., 2014 WL 3378336,

at *4 (internal citations omitted); see also In re OSB Antitrust Litig., No. 06-826, 2007 WL

2253419, at *5 (E.D. Pa. 2007) (“[T]he plaintiff must allege that each individual defendant joined




not, standing alone, plausibly allege Apotex’s involvement in a “fair share” agreement. Notably, there are no
allegations regarding when Ms. Hamilton moved from Apotex to the other defendant, making it impossible to even
speculate about whether she could have communicated back to Apotex about any type of agreement to allocate markets
or raise prices during the relevant time period.
                                                        6
        Case 2:18-cv-04137-CMR Document 42-1 Filed 02/21/19 Page 11 of 20




the conspiracy and played some role in it.”).                   Accordingly, dismissal of the “overarching”

conspiracy claims against Apotex is appropriate. Id.

                  2.        Plaintiffs Do Not Allege that Apotex Supported Price Increases Across
                            Multiple Drug Markets Via Quid Pro Quo Arrangements, and
                            Plaintiffs’ Allegations Concerning Apotex Render its Participation in
                            Such Quid Pro Quo Arrangements Factually Impossible.

         Plaintiffs likewise purport to allege that the “fair share” agreement was premised upon an

agreement to support price increases in one drug market in exchange for competing manufacturers’

reciprocal agreement to support price increases in another drug market. See, e.g., EPP Compl.,

¶ 125; IRP Compl., ¶ 70. However, Plaintiffs do not allege that Apotex agreed to raise prices on

the two drugs it is alleged to have individually conspired over – leflunomide and pravastatin – in

exchange for reciprocal price increases on those or any other generic drug.

         Instead, with regard to leflunomide, one Plaintiff alleges that Teva and Heritage agreed

that if Heritage increased its prices for leflunomide (as well as acetazolamide, glipizide-metformin,

glyburide, and glyburide-metformin) Teva would support those increases. See IRP Compl., ¶ 266.

The same Plaintiff also alleges that Heritage contacted Apotex to discuss price increases for “a

number of other generic drugs, including at least leflunomide and the other above-identified

drugs,”5 id., ¶ 268. “Other above-identified drugs” presumably refers to the other drugs referenced

in IRP Compl. ¶ 266, but, aside from leflunomide, that Complaint does not allege that Apotex

manufactured or sold (let alone held an ANDA for) any of those other drugs that Heritage and

Teva are alleged to have conspired over. This renders any alleged quid pro quo price increase a




5
 Several Plaintiffs do not plead the same level of detail, and either omit any specificity relating to contacts between
Heritage and Apotex, or instead rely upon an allegation that Heritage contacted Apotex to discuss price increases for
“at least leflunomide.” EPP Compl., ¶ 567; Humana Compl., ¶¶ 548–67. These absent or more generalized allegations
suffer from the same deficiency as the more-detailed (yet still deficient) allegations included in the Indirect Resellers’
Complaint.
                                                            7
       Case 2:18-cv-04137-CMR Document 42-1 Filed 02/21/19 Page 12 of 20




factual impossibility as to Apotex, since it could not support price increases Heritage or Teva

purportedly desired in drug markets in which it is not specifically alleged to have participated.

       Plaintiffs’ scant attempts to allege price-increase horse trading across multiple drug

markets do not include facts that plausibly suggest Apotex’s alleged involvement in a Section 1

conspiracy involving price increases across multiple drug markets. Indeed, these allegations lack

even a single fact that “ties” Apotex to such a quid pro quo conspiracy and, thus, Plaintiffs’

“overarching” conspiracy claims against Apotex should be dismissed. See Twombly, 550 U.S. at

556.

               3.      Plaintiffs Do Not Allege that Apotex Allocated Customers or Rigged
                       Bids Within Individual Drug Markets.

       Plaintiffs’ Complaints also purport to allege that the “overarching” conspiracy was carried

out through customer allocation or bid rigging within specific, individual drug markets. See, e.g.,

EPP Compl., ¶¶ 118–27; IRP Compl., ¶¶ 65–72; DPP Compl., ¶¶ 16–19; Kroger Compl., ¶ 21;

State AG Compl., ¶¶ 12, 92; Humana Compl., ¶¶ 173, 265; Marion Compl., ¶¶ 55–58. Most

Complaints allege in only the most general terms that, when customers requested new bids from

generic drug manufacturers for pricing on certain drugs as the result of a price increase from one

manufacturer within that drug market, the competing manufacturers would speak with each other

to devise strategies for responding to the customers’ bids without undermining the initial

manufacturer’s price increase. See id. Most Complaints also allege, again in general and

conclusory terms, that the defendants agreed within individual drug markets to allocate their shares

within that drug market based on the number of competitors and timing of entry. See id. Apotex,

however, is not implicated in any such activity.

       Plaintiffs do not allege that even a single pravastatin or leflunomide customer (i.e., the only

individual drug conspiracies Apotex allegedly participated in) requested bids in response to a price

                                                   8
        Case 2:18-cv-04137-CMR Document 42-1 Filed 02/21/19 Page 13 of 20




increase Apotex or its alleged competitors implemented in those markets. Likewise, Plaintiffs do

not allege that Apotex communicated with an alleged competitor regarding how Apotex should

respond to a customer bid without undermining a price increase, or that Apotex refused to bid or

provided cover bids that allowed a competing manufacturer’s price increase to gain traction.6

        Nor do Plaintiffs allege that Apotex agreed with competing manufacturers to allocate the

markets for leflunomide or pravastatin in light of the number of competing manufacturers within

the market or the timing of another manufacturer’s entry into the leflunomide or pravastatin

markets. Likewise, Plaintiffs do not allege that when Apotex or its alleged competitors entered

either the leflunomide or pravastatin markets, they had a common understanding as to each other’s

market share allocation based on the alleged “fair share” agreement. Although certain Plaintiffs

do allege that one manufacturer (Teva) left the leflunomide market shortly after Heritage and

Apotex allegedly increased prices, Plaintiffs do not allege that Apotex influenced Teva’s exit in

an effort to consummate a quid pro quo arrangement in the leflunomide market. Plaintiffs’

allegations, standing alone, do not support a plausible inference that Apotex agreed with other drug

manufacturers to allocate the markets for leflunomide or pravastatin, let alone connect Apotex to

a purported “overarching” agreement. As a result, claims attempting to connect Apotex to an

overarching conspiracy, in each of the Complaints, must be dismissed.




6
  The only complaint that refers to Apotex’s alleged involvement in a bid-rigging scheme is the Kroger Complaint.
See Kroger Compl., ¶ 379. However, that complaint contains only a conclusory allegation that Apotex agreed with
competing manufacturers that it would increase prices and refrain from submitting competitive bids to each other’s
customers – it does not contain specific factual allegations concerning the conversations between Apotex and
competing manufacturers or the customer bids for which Apotex allegedly reached agreements to rig. Such conclusory
allegations concerning a Section 1 conspiracy do not rise to the level of plausibility Twombly demands. 550 U.S. at
556
                                                        9
        Case 2:18-cv-04137-CMR Document 42-1 Filed 02/21/19 Page 14 of 20




         B.       Plaintiffs Do Not Plausibly Allege that Apotex was a Competitor or Potential
                  Competitor in any Markets Other Than the Markets for Leflunomide and
                  Pravastatin, and thus Do Not Plausibly Allege that Apotex Participated in an
                  “Overarching” Conspiracy.

         To state a plausible Section 1 claim based on allegations of market allocation, bid rigging,

and price increases, a plaintiff must plausibly allege that the conspirators are competitors or

potential competitors in the same markets. See Zachair, Ltd. v. Driggs, 965 F. Supp. 741, 747 (D.

Md. 1997) (dismissing price-fixing claim where plaintiff failed to allege “any facts supportive of

an inference that the defendants are competitors”); see also U.S. v. Ashland-Warren, Inc., 537 F.

Supp. 433, 443-45 (M.D. Tenn. 1982) (price-fixing “is flatly impossible when the alleged

conspirators are not also competitors”); Defs.’ Mem. at II.B.2.a.

         Plaintiffs do not plausibly allege that Apotex was a competitor or even a potential

competitor in any drug market beyond leflunomide and pravastatin. Although one Plaintiff alleges

that Apotex held an ANDA for one other drug (zoledronic acid), none of the Plaintiffs allege

Apotex-specific conduct relating to the purported individual drug conspiracy in the zoledronic acid

market, nor do any Plaintiffs allege that Apotex’s purported agreements in the leflunomide or

pravastatin markets were premised on an agreement to refrain from entering the market for

zoledronic acid.7

         Certain Plaintiffs concede that the process for obtaining approval from the United States

Food and Drug Administration to sell a generic drug can be protracted. See, e.g. EPP Compl.,

¶ 113; IRP Compl., ¶ 68. Yet, these Plaintiffs still (implausibly) insist that defendants can easily



7
  Only two Plaintiffs make any effort to plead that Defendants must be considered competitors or potential competitors
in drug markets beyond the drug-specific conspiracies each Defendant allegedly participated in. See EPP Compl.,
¶ 112 (“all defendants could have obtained approval or otherwise acquired marketing right (by, e.g., licensing) to sell
the Drugs At Issue, had they chosen to do so”); IRP Compl., ¶ 68 (“Completing an ANDA takes time, but because
Defendants can buy, trade, or license already-approved ANDAs . . . they are always industry competitors of one
another even if they are not product competitors at a certain moment.”). These allegations do not plausibly establish
that Apotex is a competitor or potential competitor in markets beyond leflunomide and pravastatin.
                                                         10
       Case 2:18-cv-04137-CMR Document 42-1 Filed 02/21/19 Page 15 of 20




purchase a competing manufacturer to obtain an ANDA, or purchase or license an ANDA from

another manufacturer who holds it. See EPP Compl., ¶ 114; IRP Compl., ¶ 68. However, Plaintiffs

do not allege that Apotex attempted to obtain, intended to obtain, or succeeded in obtaining an

ANDA from a competing manufacturer during the alleged relevant time periods. Although

Plaintiffs suggest that a defendant like Apotex must be considered a competitor in other generic

drug markets because it could acquire a competing manufacturer for the purpose of securing an

ANDA, there is no factual support for expanding the understanding of competition in the market

for each generic drug to include every generic drug manufacturer in the United States, at any given

time, regardless of its practical ability to manufacture and sell those other generic drugs. Because

Plaintiffs do not plead sufficient allegations to establish Apotex as a competitor for any drugs save

leflunomide and pravastatin, Plaintiffs’ “overarching” conspiracy claims as to Apotex fail.

       C.      Plaintiffs Cannot Use Allegations of Individual, Single-Drug Conspiracies as
               to Apotex to Bootstrap Pleading an “Overarching” Conspiracy.

       To plead Apotex’s involvement in an “overarching” conspiracy, Plaintiffs attempt to use

Apotex-specific facts of its alleged involvement in individual, drug-specific conspiracies

concerning leflunomide and pravastatin. Plaintiffs do not connect the alleged conduct within these

two markets to each other or to any other drug market. Simply pairing these deficient allegations

of conspiracies within individual drug markets with conclusory statements that the drug-specific

conspiracies were “part of an overarching conspiracy” does not, without more, state an

independent claim under the Third Circuit’s three-step inquiry for distinguishing “single

conspiracies” from “separated and unrelated conspiracies” set forth in U.S. v. Kelly, 892 F.2d 255,

259 (3d Cir. 1999); Defs.’ Mem. at II.A.

       First, Plaintiffs do not allege that Apotex knowingly participated in an overarching

conspiracy to allocate the market and/or fix the price for every generic drug alleged in the

                                                 11
       Case 2:18-cv-04137-CMR Document 42-1 Filed 02/21/19 Page 16 of 20




Complaints. See supra II.A.2. Without specific allegations that Apotex’s conduct in the alleged

leflunomide or pravastatin conspiracies was connected with conspiracies concerning each other or

other drugs alleged in the Complaints, there is simply no basis to connect Apotex to any

“overarching” conspiracy. Plaintiffs do not allege that the generic drugs Apotex allegedly

manufactured, sold, or held ANDAs for (i.e., pravastatin, leflunomide, and zoledronic acid) are

interchangeable or compete with each other or any other drug alleged in the Complaints. Indeed,

they couldn’t. Each generic drug is a separate product, made from different active ingredients,

used for different purposes, subject to specific FDA regulatory and approval requirements, and

sold in different markets by different companies at different times. The drugs are also subject to

different levels of demand, different supply constraints, and different levels of competition with

varying brand and therapeutic equivalents. See, e.g., FTC v. Endo Pharm., Inc., Civ. No. 2:16-

1440, 2016 WL 6124376 at *1, *5 (E.D. Pa. Oct. 20, 2016) (finding that two generic drugs intended

to treat “different maladies” operate in “different markets”).

       The notion that Apotex shared a “common goal” to fix prices across the generic drug

industry for drugs it did not even manufacture, sell, or have FDA approval to sell is patently

implausible. See, e.g., In re Auto. Parts Antitrust Litig., No. 12-md-02311, 2016 WL 8200512, at

*4 (E.D. Mich. Apr. 13, 2016) (“The [Consolidated Amended Complaints] merely advance

allegations of separate conspiratorial conduct between different Defendants making different parts.

These examples are not sufficient to plead one, global auto parts conspiracy.”); In re Optical Disk

Drive Antitrust Litig., No. 3:10-md-2143 RS, 2011 WL 3894376, at *7 (N.D. Cal. Aug. 3, 2011)

(dismissing as implausible an “overarching,” “vast” conspiracy claim involving different optical

disk drive devices and markets). Plaintiffs do not satisfy the first Kelly factor.




                                                 12
       Case 2:18-cv-04137-CMR Document 42-1 Filed 02/21/19 Page 17 of 20




       Second, Plaintiffs do not plead that the alleged “overarching” conspiracy required

“continuous cooperation” (i.e., “interdependence”) among all defendants across each of the

individual drug markets. See Defs.’ Mem. at II.A., II.C. To tie Apotex to an alleged “overarching”

conspiracy under Kelly, it is not enough for Plaintiffs to simply allege that Apotex conspired with

respect to an individual drug or two. Rather, Plaintiffs must also plead facts that plausibly show

the success of the alleged conspiracy among the manufacturers of each individual drug depended

upon the success of the separate conspiracies involving manufacturers selling other drugs. See

Ins. Brokerage, 618 F.3d at 374 (all defendants in the alleged global conspiracy must “associate[]

together for a common purpose of engaging in a course of conduct”); see also Defs.’ Mem. at II.C.

       Plaintiffs do not allege Apotex-specific facts explaining why the success or failure of the

alleged individual conspiracies as to leflunomide and pravastatin depended upon the success or

failure of: (a) each other, (b) the other alleged individual drug conspiracies, or (c) the alleged

“overarching” conspiracy as a whole. No matter how Plaintiffs’ allegations against Apotex are

read, each fails to plausibly allege that Apotex engaged in an individual drug conspiracy that

required the type of “continuous cooperation” and “interdependence” across other individual drug

conspiracies necessary to state a claim for an “overarching” conspiracy. Plaintiffs thus fail to

satisfy the second Kelly factor. See U.S. v. Kemp, 500 F.3d 257, 290–91 (3d Cir. 2007) (finding

lack of “interdependence” where one set of transactions was not “contingent upon the other”); see

also Defs.’ Mem. at II.A, II.C.

       Third, Plaintiffs’ Complaints also do not satisfy the final Kelly factor – sufficient overlap

among the participants of the purported individual conspiracies to suggest the existence of a single,

“overarching” conspiracy. See Kelly, 898 F.2d at 259–60; see also Defs.’ Mem. at II.A., II.D.

Rather than pleading that Apotex engaged in individual conspiracies with several overlapping


                                                 13
      Case 2:18-cv-04137-CMR Document 42-1 Filed 02/21/19 Page 18 of 20




defendants, Plaintiffs rely entirely upon Apotex’s alleged involvement in two individual

conspiracies that include different combinations of defendants with only one other defendant

common across both conspiracies – Teva. These allegations do not satisfy the third Kelly factor,

see Auto Parts, 2016 WL 8200512, at *4 (“[W]hile perfect overlap of parties is not necessary . . .

the mere overlap of some defendants in some of the transactions is, on its own, insufficient to

establish an overarching agreement.”); Defs.’ Mem. at II.D., and, as a result, Plaintiffs do not

plausibly allege Apotex’s involvement in an “overarching” conspiracy.

                                        CONCLUSION
       For the foregoing reasons, Apotex requests that this Court issue an order dismissing with

prejudice the “overarching” conspiracy claims against Apotex in Plaintiffs’ Complaints.

       Dated: February 21, 2019




                                               14
Case 2:18-cv-04137-CMR Document 42-1 Filed 02/21/19 Page 19 of 20




                                    /s/ James W. Matthews
                                    James W. Matthews
                                    Katy E. Koski
                                    John F. Nagle
                                    FOLEY & LARDNER LLP
                                    111 Huntington Avenue
                                    Boston, Massachusetts 02199
                                    Tel: (617) 342-4000
                                    Fax: (617) 342-4001
                                    jmatthews@foley.com
                                    kkoski@foley.com
                                    jnagle@foley.com

                                    James T. McKeown
                                    Elizabeth A. N. Haas
                                    Kate E. Gehl
                                    FOLEY & LARDNER LLP
                                    777 E. Wisconsin Avenue
                                    Milwaukee, WI 53202
                                    Tel: (414) 271-2400
                                    Fax: (414) 297-4900
                                    jmckeown@foley.com
                                    ehaas@foley.com
                                    kgehl@foley.com

                                    Terry M. Henry
                                    Melanie S. Carter
                                    BLANK ROME LLP
                                    One Logan Square
                                    130 North 18th Street
                                    Philadelphia, PA 19103
                                    Tel: (215) 569-5644
                                    Fax: (215) 832-5644
                                    THenry@blankrome.com
                                    MCarter@blankrome.com

                                    Attorneys for Defendant Apotex Corp.




                               15
     Case 2:18-cv-04137-CMR Document 42-1 Filed 02/21/19 Page 20 of 20




                               CERTIFICATE OF SERVICE

              I hereby certify on this 21st day of February 2019, a true and correct copy of the

foregoing was filed electronically and is available for viewing and downloading from the Court’s

ECF System. Notice of this filing will be sent to all counsel of record by operation of the ECF

System.


                                                   /s/ James W. Matthews
                                                   James W. Matthews




                                              16
